Mr. Justice Wilkin delivered the opinion of the Court: The judgments of the circuit and Appellate Courts are in accord with the decisions of this court reported in Hill v. Hill, 58 Ill. 239, and Thrifts v. Fritz, 101 id. 464, in both of which it. is held that before a bidder at a judicial or execution sale can. be compelled to comply with his bid, or held liable for loss on' a second sale, he must be notified of an intended application to the court for such an order, that he may show cause, if-he can, against it. On behalf of plaintiff in error it is urged, that by the general rules of chancery practice the purchaser at such a sale becomes a party to the proceeding under which it is made, and is chargeable with notice of each step taken in the case thereafter. The foregoing decisions settle the law in this State to the contrary. We think they lay down a just and reasonable: rule of practice, and have no inclination to change it. But it is insisted in this case notice was given. This position is based upon the assumption that notice of the first order: of the court, at its March term, 1889, was a notice under which, the bidder could have shown cause, etc. That notice, how-; ever, only advised him of the fact that his liability had been already determined,—that the court had already found that! the master had properly sold the premises to him for $4600,: had offered to execute to him a deed, had requested him toi comply with the terms of the sale, and then ruled him to comply with the terms of his bid. All that he could have done., after that order was served on him would have been to appear in the court and move to set aside what had already been done,; and allow him to defend. He could doubtless have done so-then successfully, because such order was entered without no-, tice; but he was not bound to do so, but may now question' the validity of the order, and the execution issued in pursu-anee of it, on this motion. We think the judgment of the Appellate Court is right, andi will be affirmed. Judgment affirmed.